In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, *401Kings County (Kramer, J.), dated December 20, 1993, which dismissed the petition and granted the respondent’s cross application to confirm the award.
Ordered that the order is affirmed, with costs.
The Supreme Court properly held that the award of the Arbitration Board was not totally irrational (see, Matter of Silverman [Benmor Coats], 61 NY2d 299, 308). In addition, the award did not violate public policy (see, Matter of Sprinzen [Nomberg], 46 NY2d 623, 630-631; see also, Skinner v Railway Labor Executives Assn., 489 US 602). Mangano, P. J., Joy, Hart and Florio, JJ., concur.